Citation Nr: 0519518	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-10 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1979 to April 1982.   This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Phoenix, Arizona Regional Office 
(RO) of the Department of Veterans Affairs (VA) denying 
service connection for depression.  

In a December 2003 rating decision, the RO denied the 
veteran's subsequent claims for service connection for 
hypothyroidism and depression secondary to hypothyroidism.  
In January 2004, the veteran filed a notice of disagreement 
and in August 2004, the RO issued a statement of the case 
(SOC).  As the veteran did not perfect his appeal by filing a 
VA Form 9, the issues of service connection for 
hypothyroidism and depression secondary to hypothyroidism are 
not before the Board at this time.  38 C.F.R. § 20.200 
(2004).  The veteran's representative's June 2005 statement 
regarding these matters is referred to the RO for any 
appropriate action.   


FINDING OF FACT

During service the veteran was seen for depression related to 
work which eventually resolved, and was not noted on service 
separation examination; a chronic psychiatric disability was 
not manifested in service, and any current chronic 
psychiatric disability is not shown to be related to service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service, nor may major depression be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from 
August 2001 (prior to the rating appealed) asked the veteran 
to submit all treatment records from his date of discharge 
from service until the present and medical evidence showing a 
link between his diagnosed depression and his military 
service.  An April 2002 VA letter following the veteran's 
February 2002 notice of disagreement, advised the veteran of 
his options in the post rating decision review process.  An 
August 2004 VA letter specifically informed the veteran of 
what was needed to establish entitlement to the benefit 
sought and of his and VA's responsibilities in claims 
development.  While this letter incorrectly made reference to 
a requirement for the veteran to submit new and material 
evidence, it immediately went on to clarify that his 
submitted evidence should simply be relevant to his claim and 
not previously submitted.  Since this clarification 
appropriately explained the general type of evidence he 
should submit, the incorrect, "new and material evidence" 
reference did not prejudice the veteran.   The initial rating 
decision in January 2002, a June 2002 statement of the case 
(SOC), and a December 2004 supplemental SOC notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why his claim was denied.  While notice 
consistent with the VCAA was not provided prior to the 
decision on appeal, the veteran has received ample notice 
since, and has had ample opportunity to respond.  He is not 
prejudiced by any notice-timing defect.  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the August 2004 letter asked him to submit any additional 
evidence in his possession and/or identify (for VA to obtain) 
any additional evidence that would support his claim.  This 
was equivalent to advising him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of pertinent VA medical 
treatment and asked him to submit or identify any additional 
evidence pertinent to his claim.  The veteran identified 
records of medical and psychiatric treatment from Palo Verde 
Behavioral Health, Dr. S, Dr. V. and a social worker from the 
In Balance Clinic and the RO obtained all available pertinent 
records.  VA also arranged for a psychiatric examination in 
May 2002.  The veteran has not identified any additional 
evidence pertinent to his claim.  VA's assistance obligations 
are met.  No further assistance to the veteran is required.  
He is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service medical records reveal that the veteran did complain 
of depression and tension due to constantly shifting work 
assignments by supervisors in early August 1981.  His mental 
status was found to be within normal limits and the 
diagnostic assessment was a "job problem."  Later in August 
1981, the veteran presented to medical personnel with 
complaints of low self-esteem and lack of motivation and 
indications of a possible drinking problem.  Mental status 
exam showed slight depression.  There is no further 
documentation of any psychiatric problems in service.  On 
separation examination in April 1982, psychiatric functioning 
was found to be normal and on the veteran's April 1982 report 
of medical history at separation, he indicated that he had 
never had, and did not currently have, depression or 
excessive worry or nervous trouble of any sort.

A January 1999 letter from Dr. V indicated that the veteran 
was unable to work at that time.  He was going to be 
reevaluated in 15 days to see if he could return to work.  

Progress notes from Palo Verde Behavioral Health from 
February, March and December 1999 show treatment for 
depression.  It was determined short-term disability for 
periods of two weeks at a time were appropriate.  The veteran 
was dealing with the major stressor of a pending divorce from 
his wife.  

A December 1999 letter from a psychologist, Dr. L, indicated 
that the veteran had started psychological treatment in 
November 1999 and was being seen on a weekly basis for major 
depression.  Dr. L deemed the veteran currently unable to 
work because of the severity of his emotional problems.  

An April 2000 assessment from a social worker from the In 
Balance Clinic showed a diagnostic impression of 
polysubstance abuse, rule out major depression and thought 
disorder.  The social worker recommended additional 
psychological and psychiatric treatment.  A May 25, 2000 
letter from the social worker indicated that the veteran was 
suffering from severe mental health disorders that required 
intensive treatment.    

A June 2000 letter from Dr. S, the veteran's primary care 
provider indicated that the veteran had had some significant 
problems with recent depression.  The problems began sometime 
in January 2000 to the point where he was having difficulty 
with concentration as well as keeping himself mentally and 
physically maintained.  He had seen psychologists and 
psychiatrists and was even admitted to a hospital for the 
condition.  Dr. S felt that the depression was significant 
enough that it would at times create difficulty at work.

In his July 2000 claim, the veteran indicated that he 
suffered from depression in 1980 with symptoms of confusion, 
stress and agitation and he also suffered from depression in 
1999, with these same set of symptoms.  In a statement 
accompanying this claim, the veteran indicated that he 
suffered from depression, short-term memory loss and 
inability to concentrate.  He stared off into space for hours 
on end, was unable to concentrate on daily tasks, isolated 
himself in his bedroom, was frequently up all night long and 
would lock his front door on the outside and leave the key in 
the lock.

VA progress notes from June 2000 to June 2001 show mental 
health treatment including medication and therapy.  Diagnoses 
included depression, anxiety state and adjustment reaction 
with depressed mood.  Major stressors included divorce in 
August 1999 and loss of job in May 2000.  

In an August 2001 statement, the veteran appeared to indicate 
that he received some sort of treatment for depression in 
1980 at an air station on the island of Crete.

On May 2002 VA psychiatric examination, the diagnosis was 
major depression and marijuana abuse.  After reviewing the 
claims file and examining the veteran, the examiner opined 
that the veteran's current mental health problems, namely his 
depression, did not begin in service.  Rather, they did not 
become evident until 1999, some 17 years after he left the 
service.  It was in 1999 that he was divorced and it was 
conceivable that his depressive symptoms at least in part 
contributed to his being divorced.  The veteran was asked 
several times in slightly different ways when he began having 
more of a problem mentally and he consistently referred to 
that starting in the latter part of 1999.  

At his January 2003 Board hearing, the veteran indicated that 
he believed that he did not get adequate treatment for his 
thyroid condition in the military because he was given 
Synthroid, a medication that was later found by the FDA to 
have problems with inconsistent potency.  As a result, he 
suffered from depression, a common side effect of 
hypothyroidism, and was still suffering from the depression.  

A May 2003 letter from Dr. S indicated that he had not seen 
the veteran since April 2000 so he did not know of his 
current medical condition.  However, he pointed out that a 
person can have depression secondary to hypothyroidism.    

An August 2003 letter from the veteran's mother indicated 
that the veteran was diagnosed with hypothyroidism at age 10.  
After a blood test he was put on a medicine called Proloid 
and did well on this medication.  When he enlisted in the Air 
Force his thyroid medication was changed to synthroid.  His 
mother believed that his mental and physical problems were 
related to this change in medication.

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  To prevail on the question of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).  

If chronicity of a disability manifested in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim [of service 
connection].  38 C.F.R. § 3.303(b).  Where a veteran served 
continuously for 90 days or more during a period of war and 
major depression becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).  

The record shows that the veteran suffered from some mild 
depression in service manifested by complaints of low self-
esteem and lack of motivation and that he now suffers from 
depression.  However, the depression in service was 
situational (related to work problems) and resolved with 
time.  Depression (or any other psychiatric disability) was 
not noted on service separation examination, or shown for 
many years thereafter.  Consequently, there is no competent 
evidence establishing manifestation of a chronic psychiatric 
disability in service or a nexus between the current 
psychiatric disability and any event or psychiatric problem 
in service.  Further, the post-service findings of a 
psychiatric disability were first found so far from service 
that presumptive service connection is not in order.  The May 
2002 VA psychiatric examiner did not find a relationship 
between the veteran's service and his current psychiatric 
problems, and the veteran has produced no competent (medical) 
evidence to the contrary.  The lengthy interval between 
service and the initial postservice manifestation of 
disability for which service connection is sought is of 
itself a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F3d. 1330 (Fed. Cir. 
2000).  

While the veteran and his mother appear to believe that his 
current depression is related to the depression in service in 
some fashion, they lack the training or expertise to comment 
regarding medical etiology.  Consequently, their beliefs in 
this matter are not competent evidence.  The United States 
Court of Appeals for Veterans Claims has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Given that the record contains no competent (medical) 
evidence supporting a nexus between service and the veteran's 
current psychiatric problems and there is a specific medical 
opinion to the contrary, the preponderance of the evidence is 
against this claim and it must be denied.


ORDER

Service connection for a psychiatric disorder to include 
depression is denied.





	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


